DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 16/182,762.
The instant application claims benefit to provisional application #62/653,704 with a priority date of 4/6/2018.
The Pre-Grant publication # US 20190311640 is published on 10/10/2019
Claims 1-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matte
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7-11, 15-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20130293577 A1 Perez  et al. (Perez). in view of US Patent Application Publication Number  US 20160267808 A1 to Agostini et al.( Agostini).
Claim 1 Perez teaches an immersive language learning system (Fig.11B; Para 0003), comprising: at least one visual aid displaying at least one word in a language to be learned (Fig.11B word learning in context of translation of sentence in target language); and a software application running on a microprocessor-based device (Para 0042 software module functionality of the processing unit integrates firmware) , the software application configured to image the at least one visual aid using the microprocessor-based device (Fig. 4A,4B visual or support components aided to configure image  system ) and to resultantly present a user of the system with information that will facilitate learning of the at least one word on the at least one visual aid (Fig.14 elements 1444  visual inputs and aids resulting learning by rendering audio and visual translation information ). 
             Perez does not explicitly teach at least one scannable physical visual aid configured for temporary association with a real-world object obtained from an imaging device. Agostini, however teaches at least one scannable physical visual aid that have association with a real-world physical  object based on information obtained from imaging information  (Fig.3 elements 100,121,128 scannable real-world physical objects; element 130 triggering visual aid). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual displaying real-world objects in immersive systems, of at least one scannable from imaging device , as taught by Agostini, into display on the  learning system of  Perez ,  so that processing could be in configuring instruction to teach associated scannable real world objects.

Claim 2. Perez in combination teaches the immersive language learning system of claim 1, wherein the at least one visual aid is selected from the group consisting of a sticker, a note card, a note sheet, and a programmable electronic device  having display functionality (Fig.12B element 1204, 1212 note sheet display functionality)
Claim 3. Perez in combination teaches the immersive language learning system of claim 1, wherein the at least one visual aid is configured for releasable attachment to real-world objects of interest (Fig.19 Person identification in releasable set-up).

Claim 4. Perez teaches the immersive language learning system of claim 1, wherein the at least one visual aid further does not display coding that is readable by the software application after imaging, the coding selected from the group consisting of a QR code, a standard bar code, a 3D barcode, and an image with data embedded by steganography. Agostini, however, teaches display coding that is readable by the software application after imaging in an augmented reality system, the coding selected from the group consisting of a QR code, a standard bar code, a 3D barcode, and an image with data embedded by steganography (FIG. 3-5 lesson sessions with a camera view of QR triggering image; ¶0027 Image tag with preferably a barcode, a QR code, a customer's store logo, or any kind of uniquely identifiable image that may reside on a sticker or label visibly applied to equipment that is readable from an object of training in real-world).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least a display coding that is readable by the software application after imaging, the coding selected from the group consisting of a QR code, a standard bar code, a 3D barcode, and an image with data embedded by steganography , as taught by Agostini, into image displayed on the visual learning system of Perez as modified by Wallace,  so that processing instructions could be configured to present visual aid interfaces resided on the output having coded devices that are object of training.
 Claim 5. Perez  teaches the immersive language learning system of claim 1, wherein the at least one visual aid further displays information selected from the group consisting of the at least one word presented in a language other than the language to be learned, a phrase or sentence that includes the at least one word, representational icons, syllabic stress indicators, pronunciation indicators, graphics, photographs, and combinations thereof (Fig.12C presentation in language or graphics on a visual aid display).Claim 7. Perez  teaches the immersive language learning system of claim 1, wherein the at least one visual aid is a part of a themed set of visual aids (Fig. 12C elements 1202 part of GUI theme).Claim 8. Perez  teaches the immersive language learning system of claim 1, wherein the microprocessor-based device is a smart phone or tablet (Para 0042 micro processing units).Claim 9. Perez  teaches the immersive language learning system of claim 1, wherein the software application, after imaging of the at least one visual aid, is configured to direct the user to a website or webpage that contains information relative to the at least one word (Fig.9 element 940 third party data accessing the World Wide Web network as internet in Fig.21 element 1030 ).Claim 10. Perez  teaches the immersive language learning system of claim 1, wherein the software application is further configured to present a user with information selected from the group consisting of the at least one word used in a phrase or sentence, an audible pronunciation of the at least one word, a visual representation of the at least one word, and combinations thereof (Para 0040 Annotation and audio improvements; Fig.9 element 902a audible pronunciation representations) .Claim 11. Perez  teaches the immersive language learning system of claim 1, wherein the software application is further configured to provide a user with the choice of learning through an immersion mode or a game mode ( Fig.21 elements 1030 games mode ) .Claim 15. Perez  teaches the immersive language learning system of claim 1, wherein the software application is further configured to receive audio input from a user in the form of a spoken word and to use the audio input to improve user pronunciation of the spoken word  (Fig.21 elements 712, 1020 speaker processing  spoken word).Claim 16. Perez  teaches the immersive language learning system, comprising: a themed set of visual aids, each visual aid of the set displaying a different word in a language to be learned and configured for releasable attachment to an object associated with the word displayed thereon (Fig. 12C elements 1202 part of GUI theme video camera attachments); coded information displayed on each visual aid; and a software application running on a mobile microprocessor-based device, the software application configured to read the coded information on each of the visual aids through a camera of the microprocessor-based device and to resultantly present a user of the system with information that will facilitate learning of the words on the visual aids (Para 0042 micro processing units;Para 0085 video camera; Fig.10  presenting information in the context of a family theme).
Agostini, however teaches at least one scannable physical visual aid that have association with a real-world physical  object based on information obtained from imaging information  (Fig.3 elements 100,121,128 scannable real-world physical objects; element 130 triggering visual aid). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual displaying real-world objects in immersive learning systems, of at least one scannable lesson aid  based on information obtained from imaging device , as taught by Agostinin, into display on the visual learning system of Perez,  so that processing instructions could be configured to learn or translate various real world objects.

Claim 17. Perez  teaches the immersive language learning system of claim 16, wherein the software application is further configured upon reading the coded information of a given visual aid (Fig.19 elements 1908, 1910 detecting visual expression), to present a user with information selected from the group consisting of the word presented on the visual aid used in a phrase or sentence, an audible pronunciation of the word presented on the visual aid, a visual representation of the word presented on the visual aid, and combinations thereof (Fig.21  pronunciation audio processing).Claim 18. Perez  teaches the immersive language learning system of claim 16, wherein the software application is further configured to provide a user with the choice of learning through an immersion mode or a game mode (Fig.21 elements 1030 games mode ).Claim 19. Perez  teaches the  immersive language learning system of claim 16, wherein the software application is further configured to receive audio input from a user in the form of a spoken word and to use the audio input to improve user pronunciation of the spoken word (Para 0040 Annotation and audio improvements; Fig.20 elements 2018, 2020, 2022  improvement of translation pronouncement ).Claim 20. Perez  in combination an immersive language learning method, comprising: providing a themed set of visual aids, each visual aid of the set displaying a different word in a language to be learned and machine readable coded information (Para 0039-0043 compiler is a computer program(s) providing a themed set of visual aids in a language learning environment that transforms a machine source code written in a programming language into binary object code like an assembly language or machine code; providing a software application running on a mobile microprocessor-based device, the software application configured to read the coded information on each of the visual aids through a camera of the microprocessor-based device (Para 0042 micro processing based devices) ; releasably attaching at least selected ones of the visual aids to objects associated with the words displayed on the at least selected ones of the visual aids (Fig.20 element 2024 Display of selected objects); reading the coded information on a visual aid of interest using the microprocessor based device and software application (Para 0042 computer readable media); and resultantly presenting a user with information that will facilitate learning of the word on the visual aid of interest (Fig.10  presenting information in context of a training theme).
Perez does not explicitly teach at least one scannable physical visual aid configured for temporary association with a real-world object obtained from an imaging device. Agostini, however teaches at least one scannable physical visual aid that have association with a real-world physical  object based on information obtained from imaging information  (Fig.3 elements 100,121,128 scannable real-world physical objects; element 130 triggering visual aid). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual displaying real-world objects in immersive systems, of at least one scannable from imaging device , as taught by Agostini, into display on the  learning system of  Perez ,  so that processing could be in configuring instruction to teach associated scannable real world objects.
Claim 21. Perez  teaches the method of claim 20, wherein the visual aids further displays information selected from the group consisting of the displayed word presented in a language other than the language to be learned, a phrase or sentence that includes the displayed word, representational icons, syllabic stress indicators, pronunciation indicators, graphics, photographs, and combinations thereof (Fig. 13 element 1202 graphics with displayed word).Claim 22. Perez  teaches the method of claim 20, wherein after reading the coded information, the user is directed to a website or webpage that contains information relative to the word displayed on the given visual aid (Fig.21 element 1030 web browser use ).Claim 23. Perez  teaches the method of claim 20, wherein upon user initiation, the software application further presents the user with information selected from the group consisting of the word displayed on the given visual aid used in a phrase or sentence, an audible pronunciation of the word displayed on the given visual aid, a visual representation of the word displayed on the given visual aid, and combinations thereof (Fig. 9 include visual representation on given notebook visual aid).Claim 24. Perez  teaches the method of claim 20, wherein the user is provided by the software application with a choice of learning through an immersion mode or a game mode (Fig.21 element 1030 game mode  controller).Claim 26. Perez  teaches e method of claim 20, wherein the user provides audio input in the form of a spoken word through a microphone of the microprocessor-based device and the software application uses the audio input to train the user on proper pronunciation of the spoken word (Fig.q21 elements 712, 722 processing based microphone; Para 0040 Annotation and audio improvements; Fig.20 elements 2018, 2020, 2022  improvement of translation pronouncement).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20130293577 A1 Perez  et al. (Perez)  in view of US Patent Application Publication Number US 20160267808 A1 to Agostini et al.( Agostini)  and further in view of US 20080300055 A1 to Ludnick et al. (Ludnick).

Claim 6. Perez in combination with Agostini teaches the immersive language learning system of claim 1, wherein the at least one visual aid further does not include a non-visual sensory trigger selected from the group consisting of texture, scent and flavor .
Ludnick, however, teaches visual aid that include a non-visual sensory trigger selected from the group consisting of texture, scent and flavor (¶0238, 0387 haptic interface display devices thus produce sensations associated with the sense of touch, such as texture, force.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual aid to include a non-visual sensory trigger selected from the group consisting of texture, scent and flavor, as taught by Ludnick, into the system of Perez , in order to provide certain haptic interface for sensations.

Claims 12-14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20130293577 A1 Perez  et al. (Perez)  in view of US Patent Application Publication Number US 20160267808 A1 to Agostini et al.( Agostini)  and further in view of  US 20160252729 A1  Doucet  et al.(Doucet)

Claim 12. Perez  in combination  teaches  the immersive language learning system of claim 11, wherein the software application is further configured to provide different games within the game mode, the games being user selectable from the group consisting of: a prompt and scan game that uses multiple distributed visual aids affixed to different real world objects, and wherein a user is provided with an audible pronunciation of a word on one of the visual aids and subsequently prompted to scan the visual aid that the user believes displays the spoken word (Para 0087 suitable video game system with audible and visual aids).
 Perez  does not illustrate the geolocation to be as a geolocation game that uses multiple distributed visual aids. Doucet, however, teaches geolocation game that uses multiple distributed visual aids, and wherein, if a user correctly scans a visual aid in response to being presented with a given input, the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during geolocation game mode (¶0003, 0066 image analysis block scans identifies the gravity center coordinates and radius of the image of a emitting body in the frame images; Para 0091- 0093 geological features for game fields with instructional input from user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual aid geolocation game that uses multiple distributed visual aids, and wherein, , the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during subsequent plays in the geolocation game mode, as taught by Doucet, when a user correctly scans a visual aid in response to being presented with a given word during subsequent plays in the geolocation game mode system of Perez , in order to plat games effectively.
Perez also teaches at least some one visual aid document scannable temporary association with a real-world object based on information obtained from imaging device at least a portion of the at least one visual lesson aid (Fig.11A,B elements 1110, 1104; ¶0129 lesson learning scenarios for scan able input devices receiving  program instructions of a visual aid and a tip to guide a user; ¶0135 cameras).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual displaying real-world objects in immersive learning systems, of at least one scannable lesson aid  based on information obtained from imaging device , as taught by Perez, into display on the visual learning system of Perez  as modified by Perez,  so that processing instructions could be configured to learn or translate various real world objects.
Claim 13. Perez  I combination teaches the immersive language learning system of claim 12, wherein the software application further includes a timer function that governs game play Para 0073 software module reports include governing timer functionality such as number of times the activity has been completed).
Claim 14. Perez  teaches the immersive language learning system of claim 12, wherein the software application is further configured to report game play results to the user (Para 0111 report generation).
Claim 25. Perez  combination teaches the method of claim 24, wherein the user is further provided with a choice of different games within the game mode, the games being user selectable from the group consisting of: a prompt and scan game that uses multiple ones of the attached visual aids, provides the user with an audible pronunciation of a word on one of the visual aids, and subsequently prompts the user to scan the visual aid that the user believes displays the spoken word ( Fig.21 suitable video game system with audible and visual aids). 
Perez  does not illustrate a geolocation game that uses multiple ones of the attached visual aids, provides the user with an audible pronunciation of a word on one of the visual aids, and subsequently prompts the user to scan the visual aid that the user believes displays the spoken word, and wherein, when the user correctly scans a visual aid in response to being presented with a given word, the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during subsequent plays of the geolocation game. Doucet, however, teaches geolocation game that uses multiple distributed visual and audible aids, and wherein, if a user correctly scans a visual aid in response to being presented with a given audio-visual input, the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during geolocation game mode (¶0003, 0066 image analysis block scans identifies the gravity center coordinates and radius of the image of a emitting body in the frame images; Para 0091- 0093 geological features for game fields with instructional audio-visual viewpoint inputs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one visual aid geolocation game that uses multiple distributed visual aids, and wherein, , the application records the coordinates of the visual aid and the object to which it is affixed for the purpose of guiding the user to an object or objects during subsequent plays in the geolocation game mode, as taught by Doucet, when a user correctly scans a visual aid in response to being presented with a given word during subsequent plays in the geolocation game mode system of Perez , in order to plat games effectively.


Response to Arguments/Remarks
Applicant's arguments/amendments filed on April 11, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
The previous prior art combination software module found not presenting a video camera attachment for a scan able visual aid configuration associating to real-world object using an imaging device. This necessitated an updated search and new grounds of rejection presented above under 35USC103 rejections.  Therefore, Applicant’s arguments are moot.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on September 23, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant on page 1-12 relating 35USC102 rejection under prior art Perez  et al. software module not presenting a video camera attachment and or scan able visual aid configuration associating association with a real-world object related to a word presentation on the visual aid is entered.  
This necessitated an updated search and new grounds of rejection presented above under 35USC103 rejections.  Therefore, Applicant’s arguments are moot.
The new prior art combination now teaches language learning software module that would include configurable attachment to or in association with a real-world object related to a word presented on the visual aid of a virtual reality or an augmented reality computational presentations  as recited by claim elements.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 19, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715